DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/22 was filed after the mailing date of the Notice of Allowance on 03/22/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reason for Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of the implant body having a shuttle filament disposed there through at least one of the thru-holes of the plurality of through-holes, the at least one thru-hole through which the shuttle filament is disposed being a different thru-hole than any thru- hole through which the adjustable filament loop is coupled to the implant body that includes the combination of recited limitations in claim 1.
Prior art reference Sengun discloses the graft, adjustable filament loop, implant body, and shuttle filament as substantially claimed (Figs. 32-40). However, Sengun fails to detail the at least one thru-hole through which the shuttle filament is disposed being a different thru-hole than any thru- hole through which the adjustable filament loop is coupled to the implant body, and method steps of pulling and orienting as substantially claimed in invention. 
Previously cited prior art reference Justin discloses the graft, adjustable filament loop, implant body, shuttle filament, and the method steps of pulling and orienting as substantially claimed (Figs. 21, 24A-B, 25B; Par. 0109-0111). However, Justin fails to further disclose the at least one thru-hole through which the shuttle filament is disposed being a different thru-hole than any thru- hole through which the adjustable filament loop is coupled to the implant body.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
There is no art of record alone or in combination that teaches of the implant body having a shuttle filament disposed therethrough and the method step of removing the entire shuttle filament from the implant body that includes the combination of recited limitations in claim 7.
Previously cited prior art reference Justin discloses the graft, adjustable filament loop, implant body, shuttle filament, and method steps of pulling, orienting, and removing as substantially claimed in invention (Figs. 32-35; Par. 0178-0181). However, Justin fails to disclose the implant body having a shuttle filament disposed therethrough.
In an alternative embodiment, Justin discloses the graft, adjustable filament loop, implant body, shuttle filament, and method steps of pulling and orienting as substantially claimed in invention (Figs. 21, 24A-B, 25B; Par. 0109-0111). However, Justin fails to further disclose the method step of removing the entire shuttle filament from the implant body.
Prior art reference Sengun discloses the graft, adjustable filament loop, implant body, and shuttle filament as substantially claimed and the method step of removing the entire shuttle filament from the implant body (Figs. 32-40). However, Sengun fails to disclose the method steps of pulling and orienting as substantially claimed in invention.
Modifying any of the prior art references to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight.
There is no art of record alone or in combination that teaches of the adjustable limb having a segment disposed in a hollow portion of the shuttle filament with a terminal end of the adjustable limb exiting the shuttle filament through a luminal wall of the shuttle filament at a location that is disposed between an entry point of the segment into the luminal wall of the shuttle filament and a terminal end of the shuttle filament that includes the combination of recited limitations in claim 13.
Previously cited prior art reference Justin discloses the graft, adjustable filament loop, implant body, shuttle filament, and method steps of pulling and orienting as substantially claimed in the invention (Figs. 21, 24A-B, 25B; Par. 0109-0111). However, Justin fails to further disclose the adjustable limb exiting the shuttle filament through a luminal wall of the shuttle filament at a location that is disposed between an entry point of the segment into the luminal wall of the shuttle filament and a terminal end of the shuttle filament.
Prior art reference Denham disclose the graft, adjustable filament loop, implant body, shuttle filament, and method steps of pulling and the adjustable limb exiting the shuttle filament through a luminal wall of the shuttle filament at a location that is disposed between an entry point of the segment into the luminal wall of the shuttle filament and a terminal end of the shuttle filament as substantially claimed in the invention (Figs. 21-29). However, Denham fails to disclose the method step of orienting as substantially claimed in the invention.
Modifying any of the prior art references to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private P/RICHARD G LOUIS/                                                                                                                                                                                                        AIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771